Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Jason Milligan on 6/18/21.
The application has been amended as follows:
Claims 1 and 15 have been amended as annotated below:
(Currently amended) A dual sided razor cartridge comprising: a) a first shaving face and a second shaving face opposite and parallel the first shaving face, the cartridge having a first end adjacent a handle and a second end spaced apart from the handle by a length of the cartridge; b) a first plurality of razor blade edges at the first shaving face and a second plurality of razor blade edges at the second shaving face, each of the of the blade edges of the first plurality of razor blade edges and the second plurality of razor blade edges angled towards the first end of the cartridge such that a central axis of the cartridge and each blade edge simultaneously form acute angles in the direction of the first end of the cartridge; and c) at least one handle engagement component for engagement of the cartridge with a razor handle, wherein each of the first shaving face and the second shaving face have a width, and wherein the width of each shaving face is greater than a space between the first shaving face and the second shaving face
15. (Currently amended) A dual sided razor comprising: a) a handle and a cartridge attached to the handle, the cartridge having a first end adjacent the handle and a second end spaced apart from the handle by a length of the cartridge b) a first shaving face and a second shaving face opposite and parallel the first shaving face; 3Application Number: 15/945,193Attorney Docket: LIBE 4868DResponse to Final Office Action of April 20, 2020c) a first plurality of razor blade edges at the first shaving face and a second plurality of razor blade edges of the plurality of  razor blade edges at the second shaving face, the blade edges of the first plurality of razor blade edges and the second plurality of razor blade edges angled towards the first end of the cartridge such that a central axis of the cartridge and each of the blade edges simultaneously form acute angles in the direction of the first end of the cartridge, and d) at least one handle engagement component for engagement of the cartridge with the razor handle, wherein each of the first shaving face and the second shaving face have a width, and wherein the width of each shaving face is greater than a space between the first shaving face and the second shaving face.

Allowable Subject Matter
Claims 1-30 are allowed.
Election/Restrictions    
Claims 14 and 23 were previously withdrawn as drawn to a non-elected invention.  However since these claims depend from a now elected parent claim they are hereby rejoined/allowed.
The restriction requirements of claims 14 and 23 as set forth in the Office action mailed on 10/14/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement in the Office action mailed on 10/14/2019 has been withdrawn and claims 14 and 23 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. In view of the above 

The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Rocha (USPN 6499218), and Leventhal (USPGPUB 20080216329) which teach various aspects of a dual sided razor having the features as set forth in the claims and noted in the previous Office action mailed on 10/6/20.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose the cartridge where the blades extend along a longest axis of the cartridge, and the cartridge also comprising all of the other features as claimed in claims 1 and 15.  For instance the blade edges of Rocha which extend along the parallel shaving faces in Rocha extend along a face of the cartridge that is not parallel to a longest axis of the cartridge. Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/19/2021